TAXIS, P. J.,
. . . Grover C. Diener died on March 20, 1970, leaving a will dated April 14, 1967, which was duly admitted to probate. William F. Diener, Sr. and Mary T. Peebles are the co-executors.
The will, in paragraph Fourth (b) reads as follows:
“The sum of Ten Thousand ($10,000.00) Dollars to my faithful employee, JOHN JAMES MULLEN, of 158 Asdale Street, Philadelphia, Pennsylvania. If he should predecease me then this legacy shall lapse.”
To the right of this legacy, as originally typed, the word “Out” appears and, under that, are the initials “GCD.”
Paragraph Fourth (c) of the will provides as follows:
“The sum of Five Thousand ($5,000.00) Dollars to my faithful employee, GEORGE HILTON, of Horocks Street, Philadelphia, Pennsylvania. If he should predecease me, then this legacy shall lapse.”
On the right-hand margin of the original will, in pencil, the word “Out” appears, under which are the initials “GCD.”
*241The accountants have suggested to the court that the words “Out GCD” revoke these two legacies to John James Mullen and George Hilton. Notice of this position was given to Mr. Mullen and Mr. Hilton and only Mr. Mullen appeared at the audit and asked that he be awarded the $10,000 legacy. Mr. Hilton did not appear.
The court concludes, it being conceded that the. pencil words “Out GCD” look like the handwriting of decedent, that these words represent a sufficient revocation of these two legacies; that the initials are a satisfactory signature. See Kehr Will, 373 Pa. 473; Fiduc. Rev. April 1953, page 3. The court concludes, therefore, that legacies Fourth (b) and Fourth (c) have been effectively revoked by decedent. . . .
And now, February 18, 1972, this adjudication is confirmed nisi.